Citation Nr: 1231549	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

Shereen Marcus


INTRODUCTION

The Veteran served in the Naval Reserves from September 1997 to May 2006 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training.  In particular, the Veteran had active duty from February 2003 to December 2003 and again from February 2006 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran had a hearing before the Board in March 2011 and the transcript is of record.

The case was brought before the Board in April 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence of record indicates currently diagnosed cognitive dysfunction is attributed to in-service traumatic brain injury.


CONCLUSIONS OF LAW

The criteria for service connection for residuals of traumatic brain injury have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection

As noted in the introduction, the Veteran's military service includes ACDUTRA, INACDUTRA and active duty.  The Veteran's claim is premised on head injuries he says he incurred during active duty while in Iraq and Kuwait.  

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

This claim is complicated because the Veteran's description of in-service head injury/injuries has varied throughout the pendency of this appeal.  The Veteran concedes he has memory impairment due to the alleged TBI(s). 

Most significantly, it is well documented in the Veteran's service treatment records that he incurred significant right shoulder and low back injuries in a March 2003 incident where he either fell off or was thrown from a 10-15 ton tank.  According to service records, he was somewhere on the border of Iraq and Kuwait and was unable to seek immediate medical treatment due to movement in Iraq.  Rather, the Veteran's right shoulder was reduced manually by a medic and he tolerated the pain throughout the remainder of the mission.  Treatment records from May 2003 then indicate continued pain of the right shoulder and low back, with significant injuries to include a rotator cuff tear and thoracic spine compression fractures.

The Veteran inconsistently describes the event as being "blown" out of the truck, climbing out of the truck, or falling out of the truck.  Sometimes he claims he was in the midst of a sandstorm, or a tornado, or a microburst.  Service treatment records from May 2003 and after most commonly note the incident as a "fall."  The Veteran did not immediately report a head injury, loss of consciousness, headaches, nausea, or any other symptom related to a head injury.  Rather, the 2003 records focus mainly on the Veteran's right shoulder and low back injuries from this incident along with subsequent gastrointestinal problems, skin rash, and high fever.  

In August 2003, the Veteran started to complain of headaches, and was referred to optometry in September 2003.  The Veteran complained of throbbing in his eyes since returning from Iraq.  CT scans were done in October 2003 showing no intracranial abnormality, but some sinus cavity abnormalities.  His headaches were attributed to sinus problems.  2004 service treatment records note some psychiatric treatment for depression, anxiety, and irritability.  

The Veteran filed a claim for disability benefits in 2004, which did not include mention of a head injury, but noted headaches.  He was afforded a VA examination in May 2004, where the examiner noted the Veteran's complaints of headaches for the past year, with tenderness and swelling about the eyes and slight photophobia.  The examiner diagnosed the Veteran with tension headaches, and noted the complaints were not associated with nausea or vomiting.  The May 2004 VA optometrist examiner further noted the Veteran's headaches were of unknown etiology.  That examiner specifically indicated the headaches were unrelated to any eye condition, but perhaps were sinus related.  

In short, while records from 2003 to 2004 document the tank injury and mention subsequent headaches, they are completely silent as to any mention of a head injury.

The Veteran first reported a history of head injury, loss of consciousness and concussion at an August 200 military examination.  He claimed he lost consciousness in Iraq around May 2003 (separate from the March 2003 tank incident), when he had a myocardial infarction.  He indicated ongoing headaches since that time, with exposure to chemically contaminated water in Iraq.  The May 2003 service treatment records do not actually confirm treatment for a heart attack or loss of consciousness.  Even so, the September 2005 medical examination noted the Veteran's current diagnoses to include posttraumatic stress disorder (PTSD), anxiety, depression, status-post myocardial infarction, chronic headaches, and other physical injuries related to the March 2003 incident.  

The Veteran is currently service-connected for PTSD as well as right shoulder and low back disorders related to his service in Iraq/Kuwait, specifically the March 2003 incident.

After service, the Veteran's recollection of military events continues to vary.  In addition to the tank incident and the heart attack incident, the Veteran also claimed three other incidents in which he claims in-service TBIs.  VA outpatient treatment records from 2007 to 2008 indicate the Veteran described "multiple" concussions being knocked out anywhere from 10 minutes to several hours.  He claims a SCUD missile hit in Iraq causing him to lose consciousness.  He claims he hit his head on a dozer and, he also claims he dove into a ditch and hit his head knocking himself out.  These treatment records also confirm diagnoses of alcohol dependence, chronic pain from his shoulder and back injuries, PTSD, and cognitive dysfunction.  

At his hearing before the Board, the Veteran further detailed the March 2003 tank incident indicating he was blown off the tank injuring his right shoulder and back, and then was run over by another vehicle, fracturing his spine and knocking him unconscious for five to six hours.  

In support of his claim, the Veteran submitted numerous statements from fellow servicemen who recall, among other things, the Veteran's loss of consciousness following head injuries in the military.  All the statements mention the Veteran's loss of consciousness after the March 2003 tank injury.    

The objective evidence of record indicates the Veteran suffered at least one major accident in March 2003 while stationed in Iraq/Kuwait where he fell or was otherwise blown off a tank, injuring his right shoulder and low back.  Whether the Veteran suffered a head injury at that time is unclear within the objective medical evidence.  

As described above, the Veteran's lay statements are inconsistent and have varied throughout time.  Service treatment records do not confirm a head injury at the time of the March 2003 incident, but the Veteran was also not seen until months later given the circumstances of his service.  It is clear, months later, the Veteran was complaining of headaches, and psychiatric symptoms.  In 2005, his reported history of loss of consciousness was noted, albeit not directly related to the March 2003 tank incident.  The Veteran also submitted statements from other servicemen who recall the Veteran's head injury and loss of consciousness at the time of the March 2003 tank incident.  

Although the details are relatively unclear and inconsistent, given the circumstances of the Veteran's service and the severity of his physical injuries following the March 2003 tank incident, the Board will concede the Veteran likely suffered at least one in-service head injury. 

The pertinent inquiry then is whether the Veteran has any chronic residuals attributable to the in-service head injury.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes he does.

VA outpatient treatment records detail complaints of headaches, memory problems, and ultimately cognitive dysfunction since service.  The Veteran was given VA neuropsychological evaluations in June 2007 and July 2008.  At those times, the Veteran reported being blown off a truck in a "tornado" in Kuwait in March 2003 and losing consciousness for 10 to 15 minutes.  Later that same month, the Veteran reported being in mortar attack and knocking himself out jumping off a bridge and in a SCUD explosion.   The Veteran complained of constant nausea, dizziness and headaches with short term memory impairment.  The Veteran was diagnosed with cognitive dysfunction.

The July 2008 VA examiner specifically indicated given the description of the 2003 injury in Kuwait (brief loss of consciousness, negative neuroimaging, and intact memory for events surrounding injury), that the Veteran suffered a concussion/mild TBI.  With regard to etiology, the examiner opined the Veteran's cognitive disorder is "multifactorial."   That is, although most people experience an improvement in symptoms after 3 to 6 months, the Veteran was noted to have additional risk factors for cognitive impairment, to include PTSD, chronic pain, and sleep problems.  The examiner opined, "it is likely that these factors, in combination with mild TBI, are the cause of his pattern of deficits on this exam."  Service connection is currently in effect for, among other disabilities, PTSD, a right shoulder disability, and a back disability.

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2011 where the examiner thoroughly described the Veteran's military history, contentions, and treatment thereafter.  At that examination, the Veteran indicated he was thrown from a 15 ton vehicle after it was blown over in a dust storm.  He thereafter stood up and was run over by a Humvee, slamming his head into the grill and breaking bones in his back.  He claims he woke up in the back of the vehicle 5 to 6 hours later.  He further indicated the medic reduced his shoulder and he went back to his unit to complete the mission, where he was involved in combat circumstances causing further head injuries.  The Veteran also told the examiner he had a heart attack in May 2003 and injured his head when he passed out.   

The May 2011 VA examiner detailed the Veteran's contentions, the medical evidence, and the lay statements from other servicemen.  The examiner found most significant that the medical records did not actually document any TBI residuals, such as nausea, headaches, vomiting, and dizziness until several months after the March 2003 injury.  The examiner noted the 2007 and 2008 VA neuropsychological evaluations and found the findings were not consistent with TBI exposure.  Specifically, the examiner noted that cognitive symptoms tend to improve after TBI exposure, but in the Veteran's case, his symptoms worsened, which was "atypical." 

Given the review of the pertinent records, the examiner found the Veteran's current cognitive symptoms/complaints are not attributable to TBI occurring during military service.  The examiner did not diagnosis TBI, indicating the records simply do not support head injury or symptoms of head injury at the time of the 2003 injury.  The examiner further explained had the Veteran's injuries been as severe as he claims, he would not have been allowed to remain with his unit regardless of his wishes.  Whether the Veteran ever did experience a head injury, the examiner found no evidence of current TBI residuals.

Although inconsistent at first glance, the 2007 and 2008 neuropsychological assessments are in accord with many of the 2011 VA examiner's findings.  All assessments note the Veteran's worsening cognitive functioning despite the fact that TBIs typically result in improvement after three to six months.  The 2008 report in particular, explains this is in part due to the fact that the Veteran has other risk factors worsening his condition, to include service-connected PTSD and chronic pain stemming from service-connected disabilities.  As such, the medical evidence at the very least indicates service-related injuries and disabilities are partially responsible for his current cognitive dysfunction.  In contrast, the May 2011 VA examiner did not address or reconcile this portion of the 2008 neuropsychological report.  Rather, it appears the May 2011 VA examiner put more emphasis on seemingly exaggerated symptoms and injuries and did not accept the Veteran's history of head injury in service.  As discussed, the Board has conceded the Veteran suffered at least one in-service head injury.  The fact that the Veteran's presentation of headaches was atypical, does not mean that he did not have headaches.   

The Board finds the medical evidence confirms the Veteran has a current diagnosis of cognitive dysfunction at least partially attributable to an in-service head injury.  While the details surrounding the Veteran's in-service injuries have varied throughout time, the Board finds the evidence in this case to be in relative equipoise.  As such, service connection is warranted.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a TBI is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


